Citation Nr: 0019171	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  96-43 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for leg or shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had a period of active duty for training from 
November 1975 to April 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Phoenix, 
Arizona, which denied service connection for leg or shin 
splints.


FINDING OF FACT

There is no competent evidence of record which shows that the 
veteran currently has leg or shin splints.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for leg or shin splints.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations.  Before reaching the merits of the 
veteran's claim, the threshold question which must be 
resolved is whether the veteran has presented evidence that 
his claim of service connection is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  A well-grounded claim is a 
plausible claim, a claim that is meritorious on its own or 
capable of substantiation.  Id. at 81.  An allegation alone 
is not sufficient; the appellant must submit evidence in 
support of his claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

Generally, for a service connection claim to be well grounded 
a claimant must submit evidence of each of the following:  
(1) Medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the asserted in-
service injury or disease and the current disability. See 
Caluza v. Brown, 7 Vet. App. 498, 506, (1995), aff'd per 
curium, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Elkins 
v. West, 12 Vet. App. 209, 213 (1999) (en banc); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  Alternatively, 
a claim may be well grounded under 38 C.F.R. § 3.303(b) 
(1999), by evidence demonstrating (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  See 38 U.S.C. § 1112(a)(1); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); 38 C.F.R. § 3.303(b), 
3.307(a), 3.309(a) (1999).  In addition, the second and third 
elements of a well-grounded claim may be established under § 
3.303(b) by (a) evidence demonstrating that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage, 10 Vet. App. at 
495-97.  The Board holds that the appellant's claim is not 
well grounded under any of these approaches.

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, 
if there is no showing of the current existence of the 
disability, the claim is not well grounded.  Rabideau v. 
Derwinski, 2. Vet. App. 141 (1992).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Factual Background.  The veteran's service medical records 
show that he was seen with complaints of shin splints of both 
legs in March 1976.  At the time of his release from active 
duty service later that month, a clinical evaluation of his 
lower extremities revealed normal findings.

The veteran's reserve service medical records show that 
clinical evaluations of his lower extremities again revealed 
normal findings in August 1980 and May 1982.  In the 
accompanying Reports of Medical History, he indicated that he 
had not had any swollen or painful joints, cramps in his 
legs, a bone, joint or other deformity, or a trick or locked 
knee.

Private medical records show that the veteran was seen with 
complaints of anterior compartment pain in his lower 
extremities in December 1994.  Medication and warm soaks were 
prescribed, but no diagnosis was given.

On VA medical examination in March 1995, a clinical 
evaluation of the veteran revealed that he had 2+ pitting 
edema of the legs and that his shins were tender to 
palpation.  No other leg abnormalities were found.  X-ray 
examination of his tibias and fibulas revealed normal 
findings.  The impression was that he had 2+ pitting edema of 
his legs of an undetermined etiology.

VA outpatient treatment records show that the veteran was 
seen with complaints of bilateral leg pain and swelling in 
March 1995.  It was noted that he had been experiencing these 
symptoms for 20 years.  At that time, examination revealed 
that his distal tibias were tender.  The assessment was rule 
out stress fracture with bone scan.  A June 1995 record shows 
that he was again seen with complaints of leg pain.  He was 
assessed as having edema.  Later that month, a bone scan of 
his tibias and fibulas did not reveal any evidence of shin 
splints or a stress fracture.

Analysis.  On the basis of the foregoing evidence, the Board 
is of the opinion that the veteran has not presented evidence 
of a well-grounded claim of service connection for leg or 
shin splints.  As noted above, the veteran had a period of 
active duty for training from November 1975 to April 1976.  
The service medical records from this period do show that he 
was seen with complaints of shin splints on one occasion.  
However, they do not include a clinical finding that he had 
chronic leg or shin splints.  Moreover, a clinical evaluation 
of his lower extremities revealed normal findings upon his 
release from his period of active duty for training.  Turning 
now to post-service medical records, the veteran's service 
reserve medical records are devoid of any report or clinical 
finding of leg or shin splints.  While an unsigned medical 
record and VA medical records show that he experienced pain 
and edema in his legs, these findings were made no earlier 
than December 1994, more than 18 years after his period of 
active duty for training.  Furthermore, none of these records 
show that his leg pain and edema originated during his period 
of active duty for training.  The Board is aware that a March 
1995 VA outpatient treatment record includes a notation that 
the veteran had had leg pain and swelling for 20 years.  
However, this notation appears to simply reflect his own 
recitation of complaints, rather than a medical 
determination.  A bare transcription of lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

The etiology of the veteran's current complaints of bilateral 
leg pain and swelling is not a question subject to lay 
observation, and the veteran's opinion as to a link between 
his in-service shin splints and his current leg problems, 
therefore, is not competent medical nexus evidence.  See 
Caluza, 7 Vet. App. at 506; Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (where determinative issue involves medical 
etiology or medical diagnosis, competent medical evidence 
that claim is "plausible" or "possible" generally required 
for well-grounded claim); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran is competent to describe the 
symptoms of his leg disorder, however he is not competent to 
determine whether the in-service shin splints he suffered are 
the etiology of his current leg problems.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The veteran has provided 
no competent medical evidence to show a nexus between his 
current leg problems and the shin splints which were 
manifested during service in 1976.

Additionally, any assertion as to chronicity of the in-
service shin splints is insufficient to well ground his claim 
under the chronicity provisions of 38 C.F.R. § 3.303(b).  See 
Savage, 10 Vet. App. at 495; Heuer, supra.  Even though the 
service medical records constitutes a "notation" of a shin 
splints during service, the veteran has not provided evidence 
to demonstrate that his shin splints were diagnosed as 
"chronic" during service.  Similarly, the appellant's claim 
cannot be well grounded under the continuity of 
symptomatology provision of § 3.303(b).  There is no clinical 
evidence on file of leg problems for many years after the 
veteran's separation from service.  The Court has held that a 
"claimant diagnosed with a chronic condition must still 
provide a medical nexus between his current condition and the 
putative continuous symptomatology."  Voerth v. West, 13 Vet. 
App. 117, 120 (1999); Savage, 10 Vet. App. at 497.  The 
veteran has not proved competent evidence of a nexus between 
his current leg problems and the putative continuous 
symptomatology.  Therefore, his claim is not well-grounded.  

The Board finds that what is of greatest significance in this 
case is the fact that all the veteran's post-service medical 
records are negative for any report or clinical finding that 
he currently has leg or shin splints.  Rather, the results of 
a June 1995 VA bone scan of his tibias and fibulas clearly 
show that he did not have shin splints.  In the absence of a 
current disability, the veteran has not met the first prong 
of the Caluza test. The Board also notes that the veteran's 
own assertions of a current disorder cannot provide the basis 
for a well-grounded claim because lay persons are not 
competent to offer medical opinions.  See Smith (Dennis) v. 
West, 11 Vet. App. 56, 59-60 (1998); Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995).  As such, the veteran has not provided 
competent evidence of a disease or injury for which service 
connection may be awarded.  Thus, his claim of service 
connection for leg or shin splints is not well grounded.  
Caluza, 7 Vet. App. at 506.


ORDER

Service connection for leg or shin splints is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

